DETAILED ACTION	

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.         This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 11/29/2021.
3.	Status of Claims: Claims 1-100 are pending in the case. Claims 1, 94-100 are independent claims. 
4.	Claims 1 and 94-100 are amended herein. 
5.	The office action is made Final.

Examiner Note
	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Double Patenting
6.	Applicant acknowledges the provisional rejection in the previous office action and willing to file any Terminal Disclaimer when the present application or the '517 application are in condition for allowance therefore the double patenting rejection remains pending.





Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.    Claims 1-36, 39-40, 43-47, 49, 51-54, 56-75, 94, 95 and 97-99 are rejected under pre-AIA  35 U.S.C.103 (a) as being unpatentable over Hubbard et al (US RE42153 E) In view of Yau et al (US 7,155,487 B2) and further in view of Matsuura (US 7126909 B2).


12.	Matsuura (US 7126909 B2) has been cited in the PTO-892 of the First Office Action, Paper No. 20140721.

13.         Regarding claim 1 (Currently amended), Hubbard teaches a system comprising: 
a platform comprising a processor coupled to a plurality of databases (col 9 , line 15-29, FIG. 2A is a block diagram for a server system (server system 104), including a control system, a workload database, and a database of client capabilities balancing vectors); 
a grid comprising a plurality of agents coupled to the platform (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively), wherein each agent of the plurality of agents is an agent of the platform running on a client device  (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively); 
generate goals representing operations for maintaining a state of the content, and generate a plurality of tasks corresponding to the goals and assign each task to an agent having access to the content that corresponds to the task, wherein each task is a processing operation directed by the platform to be performed by an agent on content accessible by the agent (col 8 , line 45-67 & col 9, line 1, the customer or developer may provide the details of the project (metadata) to be processed, including specific program code and algorithms that will process the data (maintaining a state of the content), in addition to any data to be processed.  In the embodiment shown in FIG. 1C, this program code takes the form of a task module 1512 (tasks) within the workload, while the data takes the form of work unit 1514 (content).  These two portions make up the project or workload component 1504 of each client agent 270. 
 	Hubbard did not specifically teach metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents, wherein each agent of each client device generates and provides the metadata to the platform, wherein the platform comprises the metadata instead of the content and uses instead of the content to determine locations of the content, wherein each agent of the plurality of agents is configured to use a hierarchical search to locate task data among the plurality of agents, wherein the task data includes data to complete a task; wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices.
However Yau teaches metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents (Abstract, line 10-13 & col 5, line 38-43, Metadata describing the data and clients can be exchanged between the clients and the distribution-coordinating server to coordinate the data distributions), wherein each agent of each client device, generates and provides the metadata to the platform (col 5, line 44-51, In the case of data transmission, the metadata can consist of a GUID (Globally Unique Identifier), an MD5 hash, file name, creation time, file size, and/or some similar series of bits that can uniquely denote or describe the data without explicitly sending the data in its entirety.  Thus, for example, when a client notifies the server that it has received a file, the client sends only the metadata to the server rather than the full file), 
wherein the platform comprises the metadata instead of the content and uses instead of the content to determine locations of the content (col 9, line 53-56, the server refers the client to the source client by sending it metadata to identify the data and the location of the source client from which it should retrieve the data (step 650)),
wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices (abstract, line 2-10).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents, wherein each agent of each client device generates and provides the metadata to the platform, wherein the platform comprises the metadata instead of the content and uses the metadata to determine locations of the content suggested in Yau 's system into Hubbard’s because both systems are directed to management and distribution over a network and by incorporating Yau  into Hubbard would produce a system that capable of transferring content over a network to multiple recipients that effectively shares the bandwidth of networked computers (Yau, col 2 , line 29-32).
And further Matsuura teaches wherein each agent of the plurality of agents is configured to use a hierarchical search to locate task data among the plurality of agents, wherein the task data includes data to complete a task, (Fig 7B, col 8, lines 19-34).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of agents collectively store the content as directed by the platform suggested in Matsuura 's system into Hubbard-Yau combined system and by incorporating Matsuura into Hubbard-Yau combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).

14.	Regarding claim 2 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Hubbard teaches the platform is a master controller for the plurality of agents, wherein the plurality of agents works in cooperation with the platform as controlled by the plurality of tasks (Abstract, Dynamic coordination and control of network connected devices within a distributed processing platform is disclosed for large-scale network site testing, or for other distributed projects).

15.	Regarding claim 3 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Hubbard teaches each agent of the plurality of agent functions independently of the platform and any other agent of the plurality of agents (Abstract, the distributed processing system utilizes a plurality of client devices which are running a client agent program associated with the distributed computing platform and which are running potentially distinct project modules for the testing of network sites or other projects).
16.	Regarding claim 4 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the platform receives the metadata of the content instead of receiving the content (col 5, line 44-51, In the case of data transmission, the metadata can consist of a GUID (Globally Unique Identifier), an MD5 hash, file name, creation time, file size, and/or some similar series of bits that can uniquely denote or describe the data without explicitly sending the data in its entirety.  Thus, for example, when a client notifies the server that it has received a file, the client sends only the metadata to the server rather than the full file) and Hubbard further teaches wherein a plurality of client devices hosting the plurality of agents comprise distributive storage devices that include the content (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518…1520, respectively).
17.	Regarding claim 5 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the platform uses the metadata to maintain at the plurality of databases a master index of the content of the plurality of agents (col 5, line 44-51, GUID & col 6, line 10-15).
18.	Regarding claim 6 (Original), Hubbard, Yau and Matsuura teach the invention as 
19.	Regarding claim 7 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the  metadata comprises data on state of the content (col 6, line 49-56 (data been received)).
20.	Regarding claim 8 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the metadata comprises data on identity of the plurality of agents (col 5, line 52-56, Client identity).
21.	Regarding claim 9 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the metadata comprises data on the content to which each agent has access (col 5, line 44-48, col8, line 57-61).

22.	Regarding claim 10 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the metadata comprises information of the plurality of tasks performed by the plurality of agents (col 6, line 42-52).
23.	Regarding claim 11 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to tracking location of the content across the grid (col 6, line 45-47, track the flow of data).24.	Regarding claim 12 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to managing storage of the content across the grid (col 8, line 57-67).
25.	Regarding claim 13 (Original), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to managing movement of 26.	Regarding claim 14, Hubbard, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to processing the content across the grid (col 9, line 25-30).
27.	Regarding claim 15, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches each task comprises conditions of completion for the task (col 6, line 49-52).

28.	Regarding claim 16 (previously presented), Hubbard, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the plurality of agents collectively monitors the content as directed by the platform (col 6, line 32-36 & col 7, line 40-43, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system).

29.	Regarding claim 17 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the plurality of agents collectively stores the content as directed by the platform (Fig 2, col 4 lines 42-46). 
30.	Regarding claim 18 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the plurality of agents collectively transfers the content as directed by the platform. However Matsuura teaches the plurality of agents collectively transfer the content as directed by the platform (Abstract, line 4-7). 
31.	Regarding claim 19 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above , and further Matsuura teaches the plurality of agents 
32.	Regarding claim 20, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches each agent of each client device indexes content of memory accessible by the client device (col 4, line 33-41, each call agent has access to his data). 

33.	Regarding claim 21 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Hubbard teaches the plurality of databases includes an agent database that comprises agents available to the platform and information of each agent (Fig 1A,col 4, line 59-63. These client system capabilities, which may be stored in a capabilities database as part of the server systems 104, may be used by the server systems 104 to schedule project workloads, such as a database workload).

34.	Regarding claim 22, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches each agent includes at least one library, wherein a library represents a device to which the agent has access including at least one of read access and write access (col 7, line 31-34). 
35.	Regarding claim 23, Hubbard, Yau and Matsuura teach the invention as claimed in claim 22 above, and Matsuura further teaches the plurality of databases includes a libraries database that comprises a list of libraries corresponding to the plurality of agents, wherein each library of the grid is separately represented in the libraries database (col 3, line 46-54).
36.	Regarding claim 24, Hubbard, Yau and Matsuura teach the invention as claimed in claim 23 above, and further Matsuura teaches each agent has access to each library corresponding to the agent (col 3, line 55-62).
37.	Regarding claim 25, Hubbard, Yau and Matsuura teach the invention as claimed in 
38.	Regarding claim 26, Hubbard, Yau and Matsuura teach the invention as claimed in claim 25 above, and further Matsuura teaches wherein the list of goals comprises a collection of libraries on which tasks are to be performed (col 7, line 17-30).
39.	Regarding claim 27, Hubbard, Yau and Matsuura the invention as claimed in claim 25 above, and further Matsuura teaches each goal corresponds to at least one library (col 7, line 51-56) and is used by an agent to execute at least one task on content of a corresponding library (col 6, line 65-67 & col 7, line 1).
40.	 Regarding claim 28, Hubbard, Yau and Matsuura teach the invention as claimed in claim 25 above, and further Matsuura teaches the platform uses the goals to read a plurality of libraries of the plurality of agents (col 1, line 52-63).
41.	Regarding claim 29, Hubbard, Yau and Matsuura teach the invention as claimed in claim 25 above, and further Matsuura teaches the platform uses the goals to identify at least one of inconsistencies and discrepancies in the content accessible by the plurality of agents (col 1 , line 61-63).
42.	Regarding claim 30, Hubbard, Yau and Matsuura teach the invention as claimed in claim 29 above, and further Matsuura teaches the platform uses the goals to generate at least one task to eliminate at least one of inconsistencies and discrepancies identified in the content (col 1, line 63-67).

43.	Regarding claim 31 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and Hubbard further teaches the plurality of databases includes a work database (Fig 1A, col 4, line 59-63. These client system capabilities, which may be stored in a capabilities database as part of the server systems 104, may be used by the server systems 104 to schedule project workloads, such as a database workload).
44.	Regarding claim 32, Hubbard, Yau and Matsuura teach the invention as claimed in claim 31 above, and Hubbard further teaches the platform generates a work database corresponding to each agent, wherein the work database includes tasks that are to be performed by the corresponding agent (Fig 1A, col 4, line 59-63. These client system capabilities, which may be stored in a capabilities database as part of the server systems 104, may be used by the server systems 104 to schedule project workloads, such as a database workload).

45.	Regarding claim 33, Hubbard, Yau and Matsuura teach the invention as claimed in claim 32 above, and Hubbard further teaches the work database includes a description of each task that is to be performed by a corresponding agent and information necessary for the agent to perform the task (Fig 1A, col 4, line 59-63. These client system capabilities, which may be stored in a capabilities database as part of the server systems 104, may be used by the server systems 104 to schedule project workloads, such as a database workload).
46.	Regarding claim 34 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and Hubbard further teaches the plurality of databases includes a capabilities  database that comprises information of capabilities of the plurality of agents (Fig 1A,col 4, line 59-63. These client system capabilities, which may be stored in a capabilities database as part of the server systems 104, may be used by the server systems 104 to schedule project workloads, such as a database workload).
47.	Regarding claim 35 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the plurality of databases 
48.	Regarding claim 36, Hubbard, Yau and Matsuura teach the invention as claimed in claim 35 above, and further Matsuura teaches the synchronization database includes a record of file states of content of the plurality of agents (col 5, line 41-51).
49.	Regarding claim 39, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the platform controls transfer of content among client devices using the plurality of agents (col 1, line 52-58).
50.	Regarding claim 40, Hubbard, Yau and Matsuura teach the invention as claimed in claim 39 above, and further Matsuura teaches the platform controls synchronizing of the content among client devices using the plurality of agents, wherein the synchronizing of the content includes synchronizing the content in response to changes in the content (col 1, line 65-67).51.	Regarding claim 43, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the plurality of tasks includes a scan task (col 6, line 65-67 & col 7, line 1-4). 
52.	Regarding claim 44, Hubbard, Yau and Matsuura teach the invention as claimed in claim 43 above, and further Matsuura teaches the scan task includes the agent recursively monitoring a library corresponding to the agent  (col 6, line 65-67 & col 7, line 1-4) and reporting to the platform any changes  to the library (col 7, line 8-9).
53.	Regarding claim 45, Hubbard, Yau and Matsuura teach the invention as claimed in claim 45 above, and further Matsuura teaches the reporting comprises placing a file of the library that includes the changes in a local database of the client device hosting the agent, and 

54.	Regarding claim 46, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau teaches the plurality of tasks includes a write task (Abstract, line 2-4).
55.	Regarding claim 47, Hubbard, Yau and Matsuura teach the invention as claimed in claim 46 above, and further Yau teaches the write task includes the agent copying at least one blob of a file from a first location to a second location, wherein each of the first location and second location correspond to client devices coupled to the grid (abstract, line 2-10).

56.	Regarding claim 49, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the write task comprises conditions of completion (col 1, line 65-67, condition = data are equal). 

57.	Regarding claim 51, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Yau the plurality of tasks comprises an upload task that includes copying a representation of a file of the content from a device accessible by the agent to a remote storage device (col 4, line 33-41).
58.	Regarding claim 52, Hubbard, Yau and Matsuura teach the invention as claimed in claim 51 above, and further Yau the agent reports to the platform addition of the file to the content accessible by the agent and, in response; the platform assigns a task to the agent to upload the file (Abstract, line 7-10).

59.	Regarding claim 53, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches in response to the task the agent determines if the 
60.	Regarding claim 54, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the upload task includes the agent copying at least one blob of a file from the device accessible by the agent to the remote storage device (abstract, line 2-10). 
61.	Regarding claim 56, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the plurality of tasks includes a delete task (col 1, line 65-67, updating data include deleting data). 

62.	Regarding claim 57, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches a task comprises a plurality of phases including at least one of queued, pending, and completed, wherein the platform tracks the phase of each task of the plurality of tasks (col 7, line 31-37).
63.	Regarding claim 58 Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches each agent maintains locally at the client device tasks assigned to the agent (col 7, line 38-45, Fig 6A). 
64.	Regarding claim 59, Hubbard, Yau and Matsuura teach the invention as claimed in claim 58 above, and further Matsuura teaches the agent periodically polls the platform to identify assigned tasks (col 7, line 38-45, Fig 6A).
65.	Regarding claim 60, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches an agent comprises a hierarchy for locating task information needed to complete a task and located at a remote device (Fig 7B, col 8, lines 19-34). 
66.	Regarding claim 61, Hubbard, Yau and Matsuura teach the invention as claimed in 

67.	Regarding claim 62, Hubbard, Yau and Matsuura teach the invention as claimed in claim 61 above, and Yau further teaches the hierarchy comprises the agent communicating with at least one peer agent of the plurality of agents to locate the task information (Fig 1, abstract, line 2-4).
68.	Regarding claim 63, Hubbard, Yau and Matsuura teach the invention as claimed in claim 62 above, and Yau further teaches the agent comprises identity of peer agents that possess the task information (col 5, line 52-56, Client identity).
69.	Regarding claim 64, Hubbard, Yau and Matsuura teach the invention as claimed in claim 62 above, and Matsuura teaches the hierarchy comprises the agent retrieving the task information from a remote storage device (col 4, line 33-35).
70.	Regarding claim 65, Hubbard, Yau and Matsuura teach the invention as claimed in claim 64 above, and Matsuura teaches the agent receives from the platform the identity of peer agents in an ordered list and searches for the task information in accordance with the ordered list (col 7, line 31-37).
71.	Regarding claim 66, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and Matsuura teaches each agent includes a plurality of components executing in parallel (Fig 2).
72.	Regarding claim 67, Hubbard, Yau and Matsuura teach the invention as claimed in claim 66 above, and further Matsuura teaches the plurality of components include a provider component that retrieves tasks designated for the agent from the platform and stores retrieved 
73.	Regarding claim 68 (previously presented), Hubbard, Yau and Matsuura the invention as claimed in claim 67 above, and further Matsuura teaches the plurality of components comprises a task execution component (Fig 2, col 4 , line 38-41 (the call control)).
74.	Regarding claim 69 (previously presented), Hubbard, Yau and Matsuura teach the invention as claimed in claim 68 above, and further Matsuura teaches the plurality of components includes a runner component that monitors the task database, retrieves each task from the task database (Fig 5B, element 406), and provides a retrieved task to the task execution component and designates the retrieved task to have a pending status (Fig 5B, element 409).
75.	Regarding claim 70, Hubbard, Yau and Matsuura teach the invention as claimed in claim 69 above, and further Matsuura teaches the task execution component executes the task (Fig 2, col 4, line 38-41 (the call control)), and reports status of task execution to the runner component(Fig 5A & 5B element 404).
76.	Regarding claim 71, Hubbard, Yau and Matsuura teach the invention as claimed in claim 70 above, and further Matsuura teaches the runner component reports the status to the task database (Fig 5A & 5B, element 405). 

77.	Regarding claim 72, Hubbard, Yau and Matsuura teach the invention as claimed in claim 71 above, and further Matsuura teaches the plurality of components include an update component that monitors the task database for tasks having a completed status (Fig 5B, element 407), and reports status information of completed tasks to the platform (Fig 5B, element 409).
78.	Regarding claim 73, Hubbard, Yau and Matsuura teach the invention as claimed in 

79.	Regarding claim 74, Hubbard, Yau and Matsuura teach the invention as claimed in claim 1 above, and Yau further teaches the metadata is generated by the plurality of agents, wherein metadata generated by an agent corresponds to the content to which the agent has access (col 5, line 44-56).
80.	Regarding claim 75, Hubbard, Yau and Matsuura teach the invention as claimed in claim 74 above, and Yau further teaches the agent generates the metadata by scanning content of each file to which the agent has access (col 5, line 44-51).

81.	Regarding claim 94 (Currently amended), Hubbard teaches a system comprising: a platform comprising a processor coupled to a plurality of databases (col 9 , line 15-29, FIG. 2A is a block diagram for a server system (server system 104), including a control system, a workload database, and a database of client capabilities balancing vectors); a grid comprising a plurality of agents coupled to the platform (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively), wherein each agent of the plurality of agents is an agent of the platform running on a client device (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively); and generate and assign to the plurality of agents a plurality of tasks (col 4 , line 42-48) including tasks controlling at least of storing, transferring and processing of the content, wherein a task is a processing operation performed on content accessible by the agent responsible for the task (col 8 , line 45-67 & col 
Hubbard did not specifically teach metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents, wherein the agents generate and provide to the platform metadata that corresponds to the content by hashing a plurality of fragments of the content, wherein the platform uses the metadata instead of the content, wherein each agent of the plurality of agents is configured to use a hierarchical search to locate task data among the plurality of agents, wherein the task data includes data to complete a task;
wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices.
 However Yau teaches metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents (Abstract, line 10-13 & col 5, line 38-43, Metadata describing the data and clients can be exchanged between the clients and the distribution-coordinating server to coordinate the data distributions), wherein the agents generate and provide to the platform metadata that corresponds to the content (col 5, line 44-51) by hashing a plurality of fragments of the content (col 5, line 44-51, In the case of data transmission, the metadata can consist of a GUID (Globally Unique Identifier), an MD5 hash, file name, creation time, file size, and/or some similar series of bits that can uniquely denote or describe the data without explicitly sending the data in its entirety.  Thus, for example, when a wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices (abstract, line 2-10).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents, wherein the agents generate and provide to the platform metadata that corresponds to the content by hashing a plurality of fragments of the content, wherein the platform uses the metadata instead of the content suggested in Yau 's system into Hubbard’s because both systems are directed to management and distribution over a network and by incorporating Yau  into Hubbard would produce a system that capable of transferring content over a network to multiple recipients that effectively shares the bandwidth of networked computers (Yau, col 2 , line 29-32).
And further Matsuura teaches wherein each agent of the plurality of agents is configured to search for task data, wherein the task data includes data to complete a task, wherein the search conducted by each agent includes a hierarchical search comprising local memory, memory of peer agents, and remote storage entities (Fig 7B, col 8, lines 19-34).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of agents collectively store the content as directed by the platform suggested in Matsuura 's system into Hubbard-Yau combined system and by incorporating Matsuura into Hubbard-Yau combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).

82.	Regarding claim 95 (Currently amended), Matsuura teaches a system comprising: a platform comprising a processor coupled to a plurality of databases (col 9 , line 15-29, FIG. 2A is a block diagram for a server system (server system 104), including a control system, a workload database, and a database of client capabilities balancing vectors); and a grid comprising a plurality of agents coupled to the platform (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively), wherein each agent of the plurality of agents is an agent of the platform running on a client device (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively); uses the metadata instead of the content to generate goals representing operations for maintaining a state of the content, and generate a plurality of tasks corresponding to the goals and assign each task to an agent having access to the content that corresponds to the task, wherein a task is a processing operation directed by the platform to be performed by an agent on content accessible by the agent (col 8 , line 45-67 & col 9, line 1, the customer or developer may provide the details of the project (metadata) to be processed, including specific program code and algorithms that will process the data (maintaining a state of the content), in addition to any data to be processed.  In the embodiment shown in FIG. 1C, this program code takes the form of a task module 1512 (tasks) within the workload, while the data takes the form of work unit 1514 (content).  These two portions make up the project or workload component 1504 of each client agent 270. Information sent from the server systems 104 (platform) to the client agents 270A, 270B.  . . 270C may include task modules (tasks), data for work units (content), and advertising information). 
Hubbard did not specifically teach each agent of each client device provides to the platform metadata of content of memory accessible by the client device; 
wherein the platform uses the metadata to determine locations of the content; the metadata provided by plurality of agents includes information of the plurality of tasks performed by the plurality of agents; wherein each agent of the plurality of agents is configured to use a hierarchical search to locate task data among the plurality of agents, wherein the task data includes data to complete a task; wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices.
However Yau teach each agent of each client device provides to the platform metadata of content of memory accessible by the client device; wherein the platform uses the metadata to determine locations of the content (col 5, line 44-56); the metadata provided by plurality of agents includes information of the plurality of tasks performed by the plurality of agents (col 6, line 42-52).
wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices (abstract, line 2-10).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of each agent of each client device provides to the platform metadata of content of memory accessible by the client device; wherein the platform uses the metadata to determine locations of the content; the metadata provided by plurality of agents includes information of the plurality of tasks performed by the plurality of agents suggested in Yau 's system into Hubbard’s because both systems are directed to management and distribution over a network and by incorporating Yau  into Hubbard would produce a system that capable of transferring content over a network to multiple recipients that effectively shares the bandwidth of networked computers (Yau, col 2 , line 29-32).
 wherein each agent of the plurality of agents is configured to search for task data, wherein the task data includes data to complete a task, wherein the search conducted by each agent includes a hierarchical search comprising local memory, memory of peer agents, and remote storage entities (Fig 7B, col 8, lines 19-34).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of agents collectively store the content as directed by the platform suggested in Matsuura 's system into Hubbard-Yau combined system and by incorporating Matsuura into Hubbard-Yau combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).

83.	Regarding claims 97, 98 and 99 those claims recite a computer methods performed by the systems of claims 1, 94 and 95 respectively and are rejected under the same rationale.

84.        Claims 37, 38, 41, 42, 48, 50, 55 and 76-89, 90-93, 96 and 100 are rejected under pre-AIA  35 U.S.C.103 (a) as being unpatentable over Hubbard et al (US RE42153 E) In view of Yau et al (US 7,155,487 B2) and Matsuura (US 7126909 B2) and further in view of Preslan et al (US 8,452,731 B2).

85.	Regarding claim 37, Hubbard, Yau and Matsuura teach the invention as claimed in claim 36 above. but did not specifically teach the synchronization database includes an entry for each file, wherein the entry includes a content hash corresponding to the file, wherein the content hash comprises a hash of a list of blobs representing the content of the file, wherein each blob of the list of blobs comprises a representation of a fragment of a file in the content, wherein the fragment is a component of the file.
However Preslan teaches the synchronization database includes an entry for each file, wherein the entry includes a content hash corresponding to the file (col 4 , line 3-4 & col 4 , line 15-18), wherein the content hash comprises a hash of a list of blobs representing the content of 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the synchronization database includes an entry for each file, wherein the entry includes a content hash corresponding to the file, wherein the content hash comprises a hash of a list of blobs representing the content of the file, wherein each blob of the list of blobs comprises a representation of a fragment of a file in the content, wherein the fragment is a component of the file suggested in Preslan 's system into Hubbard-Yau-Matsuura  combined system because all systems are directed to management and distribution over a network and by incorporating Preslan into Hubbard-Yau-Matsuura  combined system would produce a system that address network-bandwidth, processing power concerns and  computer-resource requirements for standard deduplication technologies (Preslan, col 1, line 29-37).

86.	Regarding claim 38, Hubbard, Yau and Matsuura teach the invention as claimed in claim 36 above. but did not specifically teach the synchronization database includes an entry for each file, wherein the entry includes a content hash corresponding to the file, wherein the content hash comprises a hash of a list of blobs representing the content of the file, wherein each blob of the list of blobs comprises a representation of a fragment of a file in the content, wherein the fragment is a component of the file.
However Preslan teaches the synchronization database includes an entry for each file, wherein the entry includes a content hash corresponding to the file (col 4 , line 3-4 & col 4 , line 15-18), wherein the content hash comprises a hash of a list of blobs representing the content of the file (col 6 , line 16-18), wherein each blob of the list of blobs comprises a representation of a fragment of a file in the content (Fig 6 & 7, col 7, line 20-38), wherein the fragment is a component of the file (Fig 4, element 402).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the synchronization database includes an entry for each file, wherein the entry includes a content hash corresponding to the file, wherein the content 

87.	Regarding claim 41, Hubbard, Yau and Matsuura teach the invention as claimed in claim 39 above, but did not specifically teach the transfer of content comprises block-level, non-sequential transfer of content.
However Preslan teaches the transfer of content comprises block-level, non-sequential transfer of content (col 4, line 4-8).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the transfer of content comprises block-level, non-sequential transfer of content suggested in Preslan 's system into Hubbard-Yau-Matsuura  combined system because all systems are directed to management and distribution over a network and by incorporating Preslan into Hubbard-Yau-Matsuura  combined system would produce a system that address network-bandwidth, processing power concerns and  computer-resource requirements for standard deduplication technologies (Preslan, col 1, line 29-37).

88.	Regarding claim 42, Hubbard, Yau, Matsuura and Preslan teach the invention as claimed in claim 41 above, and further Yau teaches the transfer of content comprises transferring a first block of the content from a second client device to a first client device and transferring a second block of the content from a third client device to a first client device (Fig 1, abstract, line 2-4).

89.	Regarding claim 48, Hubbard, Yau and Matsuura teach the invention as claimed in claim 46 above, but did not specifically teach the at least one blob comprises a representation of 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the at least one blob comprises a representation of a fragment of a file in the content, wherein the fragment is a component of the file suggested in Preslan 's system into Hubbard, Yau and Matsuura combined system because all systems are directed to management and distribution over a network and by incorporating Preslan into Hubbard, Yau and Matsuura combined system would produce a system that address network-bandwidth, processing power concerns and  computer-resource requirements for standard deduplication technologies (Preslan, col 1, line 29-37).

90.	Regarding claim 50, Hubbard, Yau and Matsuura teach the invention as claimed in claim 49 above. But did not specifically teach the conditions of completion comprise at least one of retrieving the blob corresponding to the write task and identifying that the blob to be overwritten during the write task corresponds to a correct file. However Preslan teaches the conditions of completion comprise at least one of retrieving the blob corresponding to the write task and identifying that the blob to be overwritten during the write task corresponds to a correct file (col 4, line 20-30).      It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the conditions of completion comprise at least one of retrieving the blob corresponding to the write task and identifying that the blob to be overwritten during the write task corresponds to a correct file suggested in Preslan 's system into Hubbard-Yau-Matsuura  combined system because all systems are directed to management and distribution over a network and by incorporating Preslan into Hubbard-Yau-Matsuura  combined system would produce a system that address network-bandwidth, processing power concerns and  computer-resource requirements for standard deduplication technologies (Preslan, col 1, line 29-37).

91.	Regarding claim 55, Hubbard, Yau and Matsuura teach the invention as claimed in claim 54 above, but did not specifically teach the at least one blob comprises a representation of a fragment of the file, wherein the fragment is a component of the file. However Preslan teaches the at least one blob comprises a representation of a fragment of the file, wherein the fragment is a component of the file (Fig 4, element 402 & col 5, line 38-44).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the at least one blob comprises a representation of a fragment of the file, wherein the fragment is a component of the file suggested in Preslan 's system into Hubbard-Yau-Matsuura  combined system because all systems are directed to management and distribution over a network and by incorporating Preslan into Hubbard-Yau-Matsuura  combined system would produce a system that address network-bandwidth, processing power concerns and  computer-resource requirements for standard deduplication technologies (Preslan, col 1, line 29-37).

92.	Regarding claim 76, Hubbard, Yau and Matsuura teach the invention as claimed in claim 75 above but did not specifically teach the agent generates the metadata by splitting the content of the file into a plurality of fragments, wherein each fragment comprises a variable size component of the file. However Preslan teaches the agent generates the metadata by splitting the content of the file into a plurality of fragments (Fig 4, element 402), wherein each fragment comprises a variable size component of the file (Fig 4, element 402 & col 5, line 38-44).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the agent generates the metadata by splitting the content of the file into a plurality of fragments, wherein each fragment comprises a variable size component of the file  suggested in Preslan 's system into Hubbard, Yau and Matsuura combined system because all systems are directed to management and distribution over a network and by incorporating Preslan into Hubbard, Yau and Matsuura combined system would produce a system that address network-bandwidth, processing power concerns and  computer-resource requirements for standard deduplication technologies (Preslan, col 1, line 29-37).

93.	Regarding claim 77, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 76 above, and Preslan further teaches the variable size fragments are between a pre- specified minimum length and maximum length (col 5 , line 42 (fixed size chunks)).
94.	Regarding claim 78, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 76 above, and Preslan further teaches the agent generates the metadata by generating a plurality of blobs that represent the plurality of fragments, wherein each blob represents a fragment (Fig 6 & 7, col 7, line 20-38).
95.	Regarding claim 79, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 76 above, and Preslan further teaches the agent generates the plurality of blobs using a data fingerprinting algorithm that comprises running, for each byte in the content, a hash algorithm over components of the content, wherein the hash algorithm is set to identify a specified pattern of data (Fig 3A, element 320, col 4 , line 8-18).
96.	Regarding claim 80, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches the generating of the blob comprises generating a description of the blob that includes a value of a hash at a point where the fragment represented by the blob was separated from a remaining portion of the file (col 6, line 14-24).
97.	Regarding claim 81, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 80 above, and Preslan further teaches the generating of the blob comprises generating an offset value based on a break point of the fragment represented by the blob (Fig 4, element 402 & col 5, line 38-44).
98.	Regarding claim 82, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 81 above, and Preslan further teaches the generating of the blob comprises 
99.	Regarding claim 83, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 81 above, and Preslan further teaches the generating of the blob comprises generating a list of blobs representing the content of the file (col 6, line 14-24).
100.	Regarding claim 84, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 83 above, and Preslan further teaches the generating of the blob includes generating a content hash that comprises a hash of the list of blobs representing the content of the file, wherein the content hash is an identifier for the file (col 6, line 16-18).101.	Regarding claim 85, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 84 above, and Preslan further teaches the generating of the blob includes generating a name hash that comprises a hash of a file name corresponding to the file (col 6, line 46-50 (name)).
102.	Regarding claim 86, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 85 above, and Preslan further teaches the generating of the blob includes generating a file hash that comprises a hash of a combination of the content hash and a name hash (col 6, line 46-50).103.	Regarding claim 87, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 86 above, and Preslan further teaches generating of the blob includes generating a path hash that comprises a hash of the file name and a file path corresponding to the content of the file (col 6, line 46-50).104.	Regarding claim 88, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 87 above, and Preslan further teaches the generating of the blob includes 105.	Regarding claim 89, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 88 above, and Preslan further teaches the platform generates a record for the file, and the record comprises Nob hashes of the file, the content hash, the file hash, the path hash and the metadata hash (col 6 , line 46-50, Fig 4, element 408).

106.	Regarding claim 90, Hubbard, Yau and Preslan teach the invention as claimed in claim 89 above, but did not specifically teach the plurality of databases include a libraries database, wherein the libraries database comprises the record. However Matsuura teaches the plurality of databases include a libraries database, wherein the libraries database comprises the record (Fig 2, element 213).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of databases include a libraries database, wherein the libraries database comprises the record suggested in Matsuura 's system into Hubbard-Yau- Preslan combined system’s and by incorporating Matsuura into Hubbard-Yau- Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).

107.	Regarding claim 91, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches the generating of the blob comprises generating a size of the blob (col 4 , line 16-18, Fig 3A,element 320).
108.	Regarding claim 92, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches the file is described as a list of blobs comprising the file (Fig 6 & 7, col 20-38).
109.	Regarding claim 93, Hubbard, Yau , Matsuura and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches each agent stores a blob locally at the client device hosting the agent (Fig 3B, col 4, line 34-36), and transfers a blob that is previously unreported to central storage of the platform (Col 4, line 63-67).

110.	Regarding claim 96 (Currently amended) , Hubbard teaches a system comprising: a platform comprising a processor coupled to a plurality of databases (col 9 , line 15-29, FIG. 2A is a block diagram for a server system (server system 104), including a control system, a workload database, and a database of client capabilities balancing vectors); a grid comprising a plurality of agents coupled to the platform (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively) , wherein each agent of the plurality of agents is an agent of the platform running on a client device (col 7, line 40-46, Fig 1C, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system.  As shown in FIG. 1C, each of the client agents 270A, 270B.  . . 270C communicates with the server systems 104 (platform) through communication links 1516, 1518.  . . 1520, respectively) ; the platform uses the metadata instead of the content to generate operations for maintaining a state of the content and uses the metadata instead of the content to generate and assign to the plurality of agents a plurality of tasks, wherein a task is a processing operation performed on content accessible by the agent responsible for the task, wherein the plurality of tasks include tasks that at least one of monitor, store, transfer and process the content (col 8 , line 45-67 & col 9, line 1, the customer or developer may provide the details of the project (metadata) to be processed, including specific program code and algorithms that will process the data (maintaining a state of the content), in addition to any data to be processed.  In the embodiment shown in FIG. 1C, this program code takes the form of a task module 1512 (tasks) within the workload, while the 
Hubbard did not specifically teaches metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents, wherein each agent generates and provides to the platform metadata that corresponds to the content to which the agent has access, wherein each agent generates the metadata by hashing a plurality of fragments of the content to generate a plurality of blobs representing the plurality of fragments.
wherein wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices.
However Yau teaches metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents (Abstract, line 10-13 & col 5, line 38-43, Metadata describing the data and clients can be exchanged between the clients and the distribution-coordinating server to coordinate the data distributions), wherein each agent generates and provides to the platform metadata that corresponds to the content to which the agent has access (col 5, line 44-51, In the case of data transmission, the metadata can consist of a GUID (Globally Unique Identifier), an MD5 hash, file name, creation time, file size, and/or some similar series of bits that can uniquely denote or describe the data without explicitly sending the data in its entirety.  Thus, for example, when a client notifies the server that it has received a file, the client sends only the metadata to the server rather than the full file and col 9, line 53-56, the server refers the client to the source client by sending it metadata to identify the data and the location of the source client from which it should retrieve the data (step 650)). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of metadata of content of memory accessible by a plurality of client devices corresponding to the plurality of agents, wherein each agent generates and wherein when a file including the task data is needed by a particular client device and the file is present at a subset of client devices of the plurality of client devices, moving of the file to the particular client device comprises simultaneously moving a plurality of different blobs that each comprise a representation of a variable size fragment of the file from the subset of client devices (abstract).
And further Matsuura teaches wherein each agent of the plurality of agents is configured to search for task data, wherein the task data includes data to complete a task, wherein the search conducted by each agent includes a hierarchical search comprising local memory, memory of peer agents, and remote storage entities (Fig 7B, col 8, lines 19-34).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of agents collectively store the content as directed by the platform suggested in Matsuura 's system into Hubbard and Yau combined system and by incorporating Matsuura into Hubbard and Yau combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
And further Preslan teaches each agent generates the metadata by hashing a plurality of fragments of the content to generate a plurality of blobs representing the plurality of fragments (col 4, line 4-18).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of each agent generates the metadata by hashing a plurality of fragments of the content to generate a plurality of blobs representing the plurality of fragments suggested in Preslan 's system into Hubbard,Yau and Matsuura because all  systems are directed to management and distribution over a network and by incorporating Preslan into 

111.	Regarding claim 100 this claim recites a computer method performed by the systems of claims 96 and is rejected under the same rationale.

Response to Arguments
112.	 Applicant argued that the cited references in combination or isolation do not disclose the claimed invention and nor is the claimed invention obvious in view of the cited references.
	Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s arguments, Applicants’ arguments have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.


113.	Regarding dependent claims, due to their dependencies to the amended claims 1 and 94-100 are too rendered obvious under 35 USC § 103.

114.	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

CONCLUSION
115.	ACTION IS MADE FINAL.
116.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169